245 S.W.3d 206 (2008)
KENTUCKY BAR ASSOCIATION, Movant
v.
Valerie Lynn BOCK, Respondent.
No. 2007-SC-000866-KB.
Supreme Court of Kentucky.
February 21, 2008.

OPINION AND ORDER
LAMBERT, Chief Justice.
The Kentucky Bar Association (KBA) moves this Court to enter an order finding Respondent, Valerie Lynn Bock, guilty of five counts of professional misconduct and suspending her license to practice law in the Commonwealth of Kentucky for a period of thirty (30) days pursuant to SCR 3.380. Bock's KBA member number is 86343 and her Bar Roster address is 308 North Broadway, Providence, Kentucky, 42450. After reviewing the findings of the Board of Governors, we agree with the KBA's recommendation, find Bock guilty of the charges brought against her, and order that her license to practice law in Kentucky be suspended for thirty (30) days.
The charges filed against Bock were based on her interactions with her client, James Wiseman, beginning on May 10, 2006. Wiseman retained Bock to file a Petition for Dissolution of Marriage and paid Bock $921.00 for her representation in the divorce proceeding. Bock, however, never filed the divorce petition and failed to communicate with Wiseman after the initial fee was tendered. Wiseman then discharged Bock as his attorney and requested a refund of the fee, which he never received. On November 3, 2006, Wiseman filed a bar complaint against Bock with the KBA, which was served on Bock on January 2, 2007. Bock did not respond to this complaint. On June 25, 2007, the Inquiry Commission charged Bock with violating five sections of SCR 3.130 for her misconduct. Bock never filed an answer to this charge. The Board of Governors subsequently found Bock guilty *207 on all five counts, which included the violation of Count 1-SCR 3.130-1.3, Count 2-SCR 3.130-1.4(a), Count 3-SCR 3.130-1.16(d), Count 4-SCR 3.130-8.3(c), and Count 5-SCR 3.130-8.1(b). After finding Bock guilty of the charges, fourteen Governors voted to recommend that Bock be suspended for 30 days and pay restitution to her client, while one voted for public reprimand with restitution.
We agree with the Board of Governors that in failing to file her client's divorce petition, not communicating with her client, not refunding the fee to her client for the work she did not do, and not responding to the complaint filed against her, Bock violated the following Rules of Professional Conduct: (1) SCR 3.130-1.3, failing to act with "reasonable diligence and promptness in representing a client"; (2) SCR 3.130-1.4(a), failing to "keep a client reasonably informed about the status of a matter"; (3) SCR 3.130-1.16(d), failing to "take steps to the extent reasonably practicable to protect a client's interests" after the lawyer's representation is terminated, such as "refunding any advance payment of fee that has not been earned"; (4) SCR 3.130-8.3(c), "engag[ing] in conduct involving dishonesty"; and (5) SCR 3.130-8.1(b), failing to "respond to a lawful demand for information from an admissions or disciplinary authority." We therefore grant the KBA's motion and adjudge Bock guilty of the charges brought against her by the Inquiry Commission.
According, it is hereby ORDERED that:
1. Valerie Lynn Bock is suspended from the practice of law in Kentucky for a period of thirty days pursuant to SCR 3.380. Said suspension shall expire by its own terms subject to the provisions of SCR 3.510(2).
2. Bock shall pay restitution to the client, James Wiseman, in the amount of $921.00.
3. In accordance with SCR 3.150(1), Bock is directed to pay the costs associated with this action in the amount of $207.59, for which execution may issue from this Court upon finality of this order.
All sitting. All concur.
ENTERED: February 21, 2008.
/s/ Joseph E. Lambert Chief Justice